Citation Nr: 1046704	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-01 1434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial rating for intermittent 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to May 2004.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
awarded service connection for intermittent sinusitis with an 
initial rating of 0 percent.

The issue of service connection for an eye disorder, to 
include retrobulbar neuritis, as secondary to service-
connected sinusitis has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Upon request, a claimant is entitled to a hearing at any time on 
any issue involved in a claim, subject to certain limitations 
which are not applicable in the instant matter.  38 C.F.R. § 
3.103(c) (2010).  In a July 2009 written statement, the Veteran 
requested that she be scheduled for a personal hearing before the 
RO prior to certification of her appeal to the Board.  This 
statement was received by the Lincoln RO the day before the 
Veteran's appeal was certified to the Board.  There is no 
indication in the record that the Veteran subsequently withdrew 
her request for a hearing before the RO.  As such a hearing has 
not yet been conducted, the RO should schedule such a hearing.  

Furthermore, as a result of the Veteran's claim of recurrent 
episodes of infection and the fact that she has not yet been 
afforded an examination following the grant of service connection 
for sinusitis, the Board finds that she should be scheduled for 
an appropriate examination.

The Board also notes that the most recent VA treatment records in 
the Veteran's claims file are dated December 2008, and that the 
most recent private treatment records are dated July 2007.  
Therefore, on remand, the RO should determine whether the Veteran 
has received any additional treatment related to her sinusitis 
since the date of these records and, if so, make efforts to 
obtain any such treatment records. 

Accordingly, the case is REMANDED for the following action:

1.	 Schedule the Veteran for a hearing before 
the RO in connection with her appeal.

2.	After obtaining the necessary 
authorization, obtain private treatment 
records from any provider identified by 
the Veteran, to include records from Dr. 
Mark Young, dated since July 2007.  All 
reasonable attempts should be made to 
obtain such records and all attempts to 
secure the records must be documented in 
the claims folder.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or are 
unavailable.  Then, notify the Veteran and 
associate the notice in the record.  

3.	Obtain and associate with the claims 
folder all medical records from the VA 
Nebraska-Western Iowa Healthcare System 
and the VA Salt Lake City Health Care 
System dated from December 2008 to the 
present.

4.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


